TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00019-CR



                         Ex parte Roxana Vanessa Rodriguez-Grimaldo


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
       NO. 12,761-A HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Relator Roxana Vanessa Rodriguez-Grimaldo’s brief was due March 7, 2012. The

Court sent notice to relator’s counsel that the brief was overdue and requested a response by June 11,

2012. The brief has not been filed and relator’s retained counsel, Pascual Madrigal, did not respond

to this Court’s notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

Rodriguez-Grimaldo desires to prosecute this appeal, whether she is indigent, and whether her

retained counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2). The court shall make

appropriate findings and recommendations. See id. A record from this hearing, including copies of

all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the

clerk of this Court for filing as a supplemental record no later than October 3, 2012. See Tex. R.

App. P. 38.8(b)(3).
Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: August 29, 2012

Do Not Publish




                                              2